EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Noah on January 12, 2022.

The application has been amended as follows: 

In claim 3, in line 1, the limitation “a series” has been deleted and the limitation – the series --- inserted therefor.

In claim 4, in line 1, the limitation “a series” has been deleted and the limitation – the series --- inserted therefor.

In claim 12, in line 1, the limitation “a series” has been deleted and the limitation – the series --- inserted therefor.

In claim 13, in line 1, the limitation “presenting a series” has been deleted and the limitation --- wherein presenting the series --- inserted therefor.

	In claim 13, in line 2, the word --- the --- has been inserted before the word “functional”.

Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1 and 10, as was discussed during the interview with Applicant’s attorney Todd Noah on December 7, 2021, it was agreed that Scampini, the closest prior art, discloses presenting in a main window portion of a first window on a single monitor a 3D image of the heart, wherein the 3D image includes an image of the catheter, and discloses an icon portion of the first window including a scaled-up (i.e. zoomed) image of a portion of the 3D image of the heart, wherein the icon portion includes the catheter and a portion of the heart (see Figure 13).  However, the prior art does not teach or suggest that the series of visual displays further includes in an icon portion of the first window only a second-time 3D rendering of a scaled-up image of the distal portion of the cardiac catheter as contemporaneously rendered in the main window portion, wherein the main window portion of the first window includes a 3D image of the heart and a contemporaneous first-time 3D rendering of only the cardiac catheter therein (note that the first-time 3D rendering of “only the cardiac catheter” is a separate rendering from the 3D image of the heart), in combination with the other claimed elements.  
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793